DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application (on 02/01/2022) after final rejection (on 12/10/2021). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Amendment / Arguments
The response, filed 01/06/2022, has been entered. Claims 1-22 are pending, with claims 6-7, 9, 13, 16-17, and 19 being withdrawn from consideration. The previous objections to claims 1 and 14 are withdrawn due to amendment. Applicant’s arguments have been fully considered, but are moot due to a new grounds of rejection.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/702,861, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There appears to be inadequate support in the prior-filed application for claims 3, 11-12 (plurality of looped wires at different heights), 13, and 18-19. 
Accordingly, claims 3, 11-13, and 18-19 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.







Claims 1-2, 8, 10, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Vummidi et al. (US 20190100428 A1).Regarding claim 1:Balasubramanian teaches (FIG. 2) a device comprising:
a sensor die (110; [0014]); 
a substrate (120 + 160); 
a liquid detection unit (130, 125) electrically coupled to the sensor die (at least via processor [0033]); and 
a housing unit (102), wherein the housing unit (102) and the substrate (120 + 160) are configured to house the sensor die (110), and the liquid detection unit (130, 125), and wherein the housing unit comprises an opening (top opening of 102) that exposes the sensor die to an environment external to the housing unit, 
and wherein the liquid detection unit (130, 125) is configured to detect ([0014]-[0015]) presence of liquid (150) within an interior environment of the housing unit (102) when the liquid detection unit becomes in contact (indirect physical contact or electrical/capacitive contact) with the liquidBalasubramanian fails to explicitly teach:
an electrical coupling;
wherein the sensor die is coupled to the substrate via the electrical coupling
wherein the housing unit houses the electrical coupling
the liquid detection unit becomes in direct contact with the liquidVummidi teaches (FIGS. 3-6; the FIG. 3 embodiment is cited herein, however, the embodiments of FIGS. 4-6 may also be relied upon):
an electrical coupling (354); wherein the sensor die (102) is coupled to the substrate (e.g. 110) via the electrical coupling (354); wherein the housing unit (e.g. forming walls 170 and 180) houses the electrical coupling (354)
the liquid detection unit (320 - [0024]) becomes in direct contact with the liquid (FIG. 3 shows that liquid detectors 320 are exposed above gel 310 such that they become in direct contact with and sense the liquid)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical coupling of Vummidi in the device of Balasubramanian to allow for electrical communication between the sensor die and other components, such as those shown in FIG. 5 of Balasubramanian. Such an electrical connection allows for data and power communication between the sensor die and other electrical components such as processor(s), memory, transmitter(s), etc. The examiner notes that Balasubramanian fails to explicitly teach such a coupling; however, Balasubramanian strongly suggests some form of electrical coupling to the substrate to facilitate electrical connections to other components, such as those shown in FIG. 5. Such an electrical coupling is explicitly taught by Vummidi.
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the liquid detection unit to come in direct contact with the liquid, as taught by Vummidi, in the device of Balasubramanian to increase accuracy. By having the liquid detection unit in direct contact with the liquid, increased detection accuracy and sensitivity may be achieved. Additionally/alternatively, the liquid detection structure of Vummidi is an art-recognized equivalent structure to the liquid detection structure of Balasubramanian.
Regarding claim 2:Balasubramanian and Vummidi teach all the limitations of claim 1, as mentioned Balasubramanian also teaches (FIG. 2):
a gel (140 - [0014]) filled within the interior environment of the housing unit (102) covering the sensor die and the substrate, wherein the gel is configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid
Regarding claim 8:Balasubramanian and Vummidi teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the liquid detection unit comprises electrodes (130) and wherein the liquid detection unit (130 / 125) is within the sensor die (e.g. 110 + 120 - [0014]) and is configured to detect presence of liquid by detecting a change in a measured electrical characteristics by the electrodes (e.g. [0015])
Regarding claim 10:Balasubramanian and Vummidi teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the sensor die (110 + 120) is a pressure sensor ([0014]-[0015])
Regarding claim 14:Balasubramanian teaches (FIG. 2) a device comprising:
a sensor die (110; [0014]) comprising a heating element (170 - [0018]); 
a substrate (120 + 160); 
a liquid detection unit (130, 125) electrically coupled to the sensor die (at least via processor [0033]); and 
a housing unit (102) comprising an opening (top opening of 102) that exposes the sensor die to an environment external to the housing unit, wherein the housing unit (102) and the substrate (120 + 160) are configured to house the sensor die (110) and the liquid detection unit (130, 125), 
and wherein the liquid detection unit (130, 125) is configured to detect ([0014]-[0015]) presence of liquid (150) within an interior environment of the housing unit (102) when the liquid detection unit becomes in contact (indirect physical contact or electrical/capacitive contact) with the liquid, and wherein a control circuitry within the sensor die is configured to turn on the heating element (170) responsive to the liquid detection circuitry detecting presence of liquid ([0019])Balasubramanian fails to explicitly teach:
the substrate is electrically coupled to the sensor die
the liquid detection unit becomes in direct contact with the liquidVummidi teaches (FIGS. 3-6; the FIG. 3 embodiment is cited herein, however, the embodiments of FIGS. 4-6 may also be relied upon):
the substrate (e.g. 110) is electrically coupled (e.g. via 354) to the sensor die (102)
the liquid detection unit (320 - [0024]) becomes in direct contact with the liquid (FIG. 3 shows that liquid detectors 320 are exposed above gel 310 such that they become in direct contact with and sense the liquid)

     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the liquid detection unit to come in direct contact with the liquid, as taught by Vummidi, in the device of Balasubramanian to increase accuracy. By having the liquid detection unit in direct contact with the liquid, increased detection accuracy and sensitivity may be achieved. Additionally/alternatively, the liquid detection structure of Vummidi is an art-recognized equivalent structure to the liquid detection structure of Balasubramanian.
Regarding claim 15:Balasubramanian and Vummidi teach all the limitations of claim 14, as mentioned above.Balasubramanian also teaches
a gel (140 - [0014]) filled within the interior environment of the housing unit (102) covering the sensor die and the substrate, wherein the gel is configured to protect the sensor die and the substrate from exposure to the liquid
Regarding claim 20:Balasubramanian and Vummidi teach all the limitations of claim 14, as mentioned membabove.Balasubramanian also teaches (FIG. 2):
wherein the sensor die (110 + 120) comprises a pressure sensor ([0014]-[0015]), and wherein the heating element (170) is disposed in a plane of the pressure sensor (110)Balasubramanian fails to teach:
a movable membrane of the pressure sensorVummidi teaches (e.g. FIG. 3):
a movable membrane (see movable membrane which is immediately above the cavity which is generally pointed to by 102; also see [0017], [0022], [0024]-[0025], etc.) of the pressure sensor (102)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor with a movable membrane, as taught by Vummidi, in the device of Balasubramanian as it is an art-recognized equivalent for the purpose of sensing pressure. Further, Balasubramanian is silent as to the specifics of the pressure sensor, one of ordinary skill in the art would look elsewhere (such as the disclosure of Vummidi) to find a suitable pressure sensor 
Regarding claim 21:Balasubramanian and Vummidi teach all the limitations of claim 20, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the heating element (170) is disposed (at least partially) around the movable membrane (met upon combination with Vummidi, as set forth in the claim 20 rejection above)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Vummidi et al. (US 20190100428 A1) and further in view of Wade et al. (US 20120042734 A1, prior art of record).Regarding claim 3:Balasubramanian and Vummidi teach all the limitations of claim 2, as mentioned above.Balasubramanian fails to teach:
wherein the gel is selected from a group consisting of silicone and fluoro siliconeWade teaches (FIG. 1):
wherein the gel (13) is selected from a group consisting of silicone and fluoro silicone ([0014], [0028])
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Vummidi et al. (US 20190100428 A1) and further in view of Xu et al. (CN 102788948 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 4:Balasubramanian and Vummidi teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the liquid detection unit comprises electrodes (130)Balasubramanian fails to teach:
wherein presence of liquid is detected responsive to a change in thermal conductance measured by the electrodesXu teaches:
 wherein presence of liquid is detected responsive to a change in thermal conductance measured by the electrodes ([0022]-[0024])

Regarding claim 5:Balasubramanian, Vummidi, and Xu teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Xu teaches:
wherein the change in the thermal conductance is measured by measuring a resistance between the electrodes and by comparing the measured resistance to a resistance between the electrodes in absence of the liquid ([0022]-[0024])


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Vummidi et al. (US 20190100428 A1) and further in view of Hirata et al. (US 20170268919 A1, prior art of record).Regarding claim 11:Balasubramanian and Vummidi teach all the limitations of claim 1, as mentioned above.Balasubramanian fails to teach
wherein the liquid detection unit comprises a plurality of looped wires, wherein at least two looped wires of the plurality of looped wires are at different heightsHirata teaches (FIG. 3):
wherein the liquid detection unit comprises a plurality of looped wires (loop with R11, loop with R12, loop with R13, and loop with R14), wherein at least two looped wires of the plurality of looped wires are at different heights
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the looped wires liquid detection of Hirata in the device of Balasubramanian as they are art-recognized equivalents for the purposes of detecting the presence of liquid.
Regarding claim 12:Balasubramanian, Vummidi, and Hirata teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Hirata teaches (FIG. 3):
wherein a pair of looped wires (loop with R11 and loop with R12) of the plurality of looped wires at a first height is configured to detect a different amount of liquid presence from another pair of looped wires (loop with R13 and loop with R14) of the plurality of looped wires at a second height


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Vummidi et al. (US 20190100428 A1) and further in view of Melamud et al. (US 20080204173 A1, prior Balasubramanian and Vummidi teach all the limitations of claim 14, as mentioned above.Balasubramanian fails to teach:
wherein the control circuity turns the heating element on to maintain a predetermined temperature in response to detecting that output from the sensor die has drifted, and wherein maintaining the predetermined temperature compensates for the driftMelamud teaches:
wherein the control circuity turns the heating element on to maintain a predetermined temperature in response to detecting that output from the sensor die has drifted, and wherein maintaining the predetermined temperature compensates for the drift ([0038], [0052], [0079], [0102])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the heating element on to a predetermined temperature to compensate for drift, as taught by Melamud, in the device of Balasubramanian to increase accuracy. The output of most pressure sensors depends on temperature (as well as pressure). By heating the pressure sensor to a predetermined low/zero drift temperature, this dependence on temperature (and the associated drift) may be mitigated, yielding increased accuracy.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Vummidi et al. (US 20190100428 A1) and further in view of Lantz (US 20070234816 A1, prior art of record).Regarding claim 22:Balasubramanian and Vummidi teach all the limitations of claim 21, as mentioned above.Balasubramanian fails to teach:
wherein the heating element comprises siliconLantz teaches:
wherein the heating element comprises silicon (e.g. [0024]-[0025])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon as a material for the heating element, as taught by Lantz, in the device of Balasubramanian as it is an art-recognized material suitable for the intended purposes of a heating element. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Menzel et al. (US 20140253150 A1) - e.g. FIG. 6 and [0049]-[0050]; and 
Rabu et al. (US 8498087 B2) - e.g. Col. 7, Lines 12-16 and Col. 14, Lines 17-21.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.